Citation Nr: 0931338	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO. 04-37 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a heart condition with 
chest pain.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1977 through June 
1997, with service in Southwest Asia between December 1990 
and May 1991. This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.


FINDINGS OF FACT

1. There is no competent medical evidence showing that the 
Veteran has a current clinical diagnosis related to his chest 
pain.  

2. The Veteran's chest pain did not manifest during his tour 
in Southwest Asia, and the medical evidence suggests that it 
is noncardiac in nature.


CONCLUSION OF LAW

The criteria for service connection for a heart condition 
with chest pain are not met. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a), 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for a heart 
condition with chest pain. For service connection, the claims 
folder must contain (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury." 
See Pond v. West, 12 Vet. App. 341, 346 (1999). In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service. 
38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a). 

In this case, the first element of establishing a claim for 
service connection is not met. There is no competent medical 
evidence confirming a clinical diagnosis related to the 
Veteran's documented chest pain. The Veteran originally filed 
this claim in July 1997 and filed this claim to reopen in 
March 2003. Included in the claims folder are service 
treatment records, post-service VA and private outpatient 
treatment records, the Board hearing transcript, and two VA 
examination reports. While there is a record of complaints 
related to chest pain, there is no confirmed diagnosis of a 
current heart disability related to the chest pain.

During the Veteran's period of active service, he was treated 
for chest pain with an abnormal EKG and hospitalized for four 
days in May 1993. He again had an abnormal EKG with chest 
pain in August 1996, which was noted as "probably due to 
indigestion."  A Cardiac Doppler and Colorflow Mapping Study 
at that time showed no significant valvular abnormalities. 
Thus, during service, the Veteran clearly had complaints 
related to chest pain, but there was no clinical diagnosis 
made.

In August 1997, immediately after his discharge from service, 
the Veteran was afforded a VA examination. He complained of 
chest pain since 1993 and the examiner noted the Veteran's 
in-service abnormal EKGs. Physical examination revealed 
normal cardiovascular and respiratory systems. The examiner 
stated that the Veteran had "noncardiac chest pain."  

The Veteran was treated for chest pain at a private hospital 
in 2002. He received a cardiac catheter, which yielded 
essentially normal results and the Veteran was discharged, 
again with discharge diagnosis of "chest pain, noncardiac in 
nature."  Follow up treatment with a private physician, Dr. 
R., in January 2003, included a normal EKG and a notation 
that the Veteran had recovered from "whatever process was 
effecting his myocardium."  In June 2003, Dr. R. confirmed 
that the Veteran has no coronary disease, no heart failure, 
clear lungs, and resolved left ventricular dysfunction. There 
are no additional outpatient treatment records related to 
this claim following the 2003 follow-up reports.

In August 2008, the Veteran was afforded a VA examination to 
assess the nature and etiology of any currently diagnosed 
cardiac disability. The examiner accurately reported the 
Veteran's history. Physical examination revealed that his 
point of maximum impulse is not displaced, he has no fourth 
heart sound, no third heart sound, first and second heart 
sound were heard, and there were no murmurs. EKG was again 
abnormal and the examiner noted that it is "consistent with 
a normal variant" and "could also be seen in pericarditis 
or evolving myocardial infarction."  Because these findings 
are chronic in nature based upon "baseline 
electrocardiogram," which have "possible abnormalities," 
and because there were no acute changes, the VA examiner 
found that the abnormal EKG's are of "no clinical 
significance."  The examiner concluded that "there is no 
evidence of myocardial damage and no evidence of a cardiac 
diagnosis."  

The Board notes that the Veteran's DD Form 214 shows that he 
received the Southwest Asia Service Medal for service in 
Southwest Asia from December 1990 to May 1991. He is, 
therefore, a Persian Gulf Veteran. 38 C.F.R. § 3.317(d). 
Service connection may be established for a Persian Gulf 
Veteran who exhibits objective indications of a qualifying 
chronic disability that cannot be attributed to any known 
clinical diagnosis, but that instead resulted from an 
undiagnosed illness that became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011. 38 C.F.R. § 3.317(a)(1). In 
this case, the Veteran's chest pain with abnormal EKG 
initially manifested in May 1993, two years after his return 
from the Southwest Theater of operations. While his reported 
symptoms may be considered cardiovascular signs or symptoms 
that may be manifestations of undiagnosed illness under 
38 C.F.R. § 3.317(b), there is no indication in the record 
that periodic chest pain with abnormal EKG are symptoms that 
manifested to a degree of 10 percent or more. In fact, the 
medical evidence suggests that his chest pain is non-cardiac 
in nature. See May 1993 Fox Army Hospital report showing, 
"his pain was most likely noncoronary in nature;" August 
1996 reports showing "chest pain probably due to 
indigestion;" and August 1997 VA examination report noting 
"noncardiac chest pain."  Thus, the Board finds that 
38 C.F.R. § 3.317 is not applicable in this case because the 
Veteran's chest pain did not manifest during his Southwest 
Asia tour, has not been shown to a degree of 10 percent or 
more, and, in fact, appears from the medical evidence of 
record to be non-cardiac in nature such that 38 C.F.R. 
§ 3.317 is wholly inapplicable. Thus, the evidence must show 
that the Veteran has a current disability related to his 
chest pain in order for service connection to be warranted.

The only suggestion in the record that the Veteran has a 
disability related to a heart condition manifested by chest 
pain is his claim. The Veteran's contention, however, is not 
sufficient medical evidence of a disability. The Board notes 
that the Veteran consistently describes symptoms, but that he 
is not competent to relate those symptoms to a current 
medical diagnosis related to military service. Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time, 
lay testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation. See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992). Competent medical evidence of a current 
disability is required for service connection. Complaints of 
chest pain alone do not rise to the level of a medical 
diagnosis. Complaints of pain alone are not enough to 
establish service connection. There must be competent medical 
evidence of a current disability resulting from that 
condition or injury. See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999) ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."). The claim is denied because the 
Veteran does not meet the first requirement for service 
connection. He does not have a current disability related to 
his chest pain. The claim must be denied.

The Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
will be given to the claimant. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102. In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine. Because the evidence here is not in equipoise, and, 
in fact, the absence of evidence to support the claim 
suggests that the preponderance of the evidence is against 
the Veteran's claim, the benefit-of-the-doubt doctrine is not 
applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Duties to Notify and Assist 

VA fulfilled its duties to notify and assist the Veteran in 
the development of his service connection claim. Sufficient 
evidence is available to reach a decision and the Veteran is 
not prejudiced by appellate review at this time.

VA sent the Veteran a letters in March 2003 and May 2004 
informing him of the evidence necessary to establish 
entitlement to service connection. The Veteran was notified 
of what was necessary to establish his claim, what evidence 
he was expected to provide, and what VA would obtain on his 
behalf. Thus, these letters satisfied the requirements of 38 
C.F.R. § 3.159(b)(1) (2008). In March 2006, VA sent the 
Veteran a letter informing him of the type of evidence 
necessary to establish an effective date and a disability 
rating, as is required under Dingess v. Nicholson, 19 Vet. 
App. 473 (2006). Thus, the duty to notify is met in this 
case.

VA also has a duty to assist the Veteran in substantiating 
his claim under 38 C.F.R. § 3.159(c), (d) (2008). Here, the 
Veteran's statements, his service treatment records, and 
post-service VA and private treatment records have been 
associated with the claims folder. The August 2008 VA 
examination report is also of record. The Veteran was 
afforded RO and Board hearings, the transcripts of which are 
in the claims folder.

VA has done everything reasonably possible to assist the 
Veteran. A remand for further development of this claim would 
serve no useful purpose. VA has satisfied its duties to 
notify and assist the Veteran and further development is not 
warranted.





ORDER

Entitlement to service connection for a heart condition with 
chest pain is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


